Title: From Thomas Jefferson to Thomas Leiper, 10 May 1791
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia May 10. 1791.

Capt. Stratton arrived last night with the 4. hhds. of tobo. for which I gave you the bill of lading some time ago. He will call on you to-day. I should like that it were examined, because I believe, from the marks, that it is of the Bedford tobo.—I mentioned to you sometime ago that I believed I should have occasion for about 400. Dollars of this money, to be obtained by discount at the bank. As I leave town about the last of the week on a journey Northwardly, during which I shall need this money, I will beg the favor of a note for that sum in a form negociable at the bank.—I must beg that the painters may be ready to go to work on Monday, that the smell may be vanished before my return. I am Sir Your very humble servt,

Th: Jefferson

